Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered March 2, 1987, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Upon pleading guilty to burglary in the first degree, defendant was sentenced as a second felony offender to a term of imprisonment of IVz to 15 years. First, we find no merit to defendant’s contention that County Court erred when it denied defendant’s motion to withdraw his plea on the ground that, at the time of his plea, he did not make a knowing waiver of his right to a pretrial suppression hearing. Not only did defendant knowingly and voluntarily waive his rights, but County Court afforded him the hearing that he requested after which he renewed his desire to plead guilty. Under these circumstances, and given the fact that the court is not required to precisely particularize each right, it cannot be said that County Court committed any error with respect to defendant’s motion to withdraw (see, People v Austin, 117 AD2d 835, 836; People v Rivera, 106 AD2d 523). We also find no reason to reduce defendant’s sentence given his criminal history, the serious nature of the offense (see, People v Gholston, 137 AD2d 765, Iv denied 71 NY2d 896) and the fact that he received the precise sentence for which he bargained (see, People v Salgado, 156 AD2d 492, Iv denied 75 NY2d 817; People v Kazepis, 101 AD2d 816).
Judgment affirmed. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.